Case 8:12-cr-00139-SDM-TGW Document 43 Filed 03/30/20 Page 1 of 2 PagelD 189

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA

V. CASE NO. 8:12-cr-139-T-23TGW

FRANCIS CRAIG REEDER
/

ORDER

THIS CAUSE came on for consideration upon the United
States’ Motion for Rule to Show Cause and Installment Payment Order (Doc.
40).

The defendant represents in his response that he has paid his
March 2020 payment of $689.11, which was 10% of his net income (Doc.
41, p.3). Further, the defendant indicates that he “will continue to make said
monthly payments, with respect to the 10% [of] net income” pursuant to the
court’s order (id.).

It is, therefore, upon consideration,

ORDERED:

That the United States’ Motion for Rule to Show Cause and
Installment Payment Order (Doc. 40) be, and the same is hereby, DENIED

without prejudice.
Case 8:12-cr-00139-SDM-TGW Document 43 Filed 03/30/20 Page 2 of 2 PagelD 190

DONE and ORDERED at Tampa, Florida, this 30 day of

Pe XQ, W Dre,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

March 2020.

 
